* Writ of certiorari granted Nov. 26, 1934.
In application for rehearing counsel complain that this case is on appeal from the civil district court and not from the First city court. A careful reading of our opinion discloses that we referred to the case as having been appealed from the civil district court, so, manifestly, counsel are in error in the statement contained in their brief.
Complaint is also made that we assessed the costs of appeal against the appellee. Since the appellee is public administrator and, as counsel state, "is not liable under the law for payment of court costs," counsel are correct. Act No. 14 of 1926 provides that:
"The Public Administrator for the Parish of Orleans shall not be required to advance or pay any costs of court or sheriff's costs in any proceeding instituted by or against him in his official capacity or to give appeal *Page 591 
or other bond in any judicial proceeding instituted by or against him in his official capacity."
Accordingly, our decree is amended so as to read as follows:
It is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is, amended by reducing the amount thereof to the sum of $122, with interest at 6 per cent. per annum from judicial demand. All costs except those of appeal to be paid by appellant.
The rehearing requested by plaintiff-appellee is refused.
Rehearing refused.